Title: To Thomas Jefferson from Pseudonym: "A Merchant", 30 June 1808
From: Pseudonym: “A Merchant”
To: Jefferson, Thomas


                  
                     Sir/ 
                     N york June 30 1808
                  
                  I have waited with greate Patience for Six Months or More, thinking that your foolish Experiment at Embargo woud. Come to an end, But Can Discover No end to it—my Ships I wish to Send to Sea—by your recomending, this embargo to Save My Property Perhaps your Intentions were motives pure and good—but to my Dissatisfaction, I dont thank you for—I wish you as you have the Power Vested in you—you woud. have the goodness to  it off—I am Sir a freind to Commerce & No freind to your administration
                  Yours &c
                  
                     A, Merchant 
                     
                  
               